Citation Nr: 0300560	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  02-02 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for rhabdomyolysis 
with joint stiffness.

2.  Entitlement to service connection for chronic renal 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from June 1971 to 
August 1971.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
December 2001, by the Winston-Salem, North Carolina 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for rhabdomyolysis with 
joint stiffness and chronic renal disability.  The notice 
of disagreement with that determination was received in 
January 2002.  The statement of the case was issued in 
February 2002, and the substantive appeal was received in 
March 2002.  

The veteran requested a hearing before the Board by means 
of a videoconference, and such was scheduled for July 
2002.  However, the hearing was rescheduled to August 2002 
because the veteran's representative was unavailable.  The 
record indicates that the hearing was again rescheduled to 
be held in September 2002.  However, although notified, 
the veteran failed to report for his rescheduled hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.  

2.  The veteran's in-service symptoms of swelling and 
weakness in the arms, diagnosed as exertional 
rhabdomyolysis, were acute and transitory and resolved 
without residual disability.  

3.  The veteran does not currently have rhabdomyolysis or 
its residuals.  

4.  The veteran does not currently have a kidney 
disability.  


CONCLUSIONS OF LAW

1.  Rhabdomyolysis with joint stiffness was not incurred 
in or aggravated by active service.  §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2002).  

2.  A chronic renal disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The veteran's service medical records are silent for any 
complaints of, treatment for, or diagnosis of a kidney 
disorder.  The records indicate that the veteran was seen 
in June 1971 for complaints of swelling in both arms; he 
was diagnosed with stress edema in both arms.  He was 
subsequently admitted to a naval hospital on June 10, 
1971.  At that time, the veteran complained of bilateral 
muscle swelling in his upper arms and shoulder region, 
associated with some tenderness; he had no recollection of 
dark urine appearing during the course of muscle swelling.  
A physical examination was completely normal except for 
examination of the upper extremities that revealed mild 
swelling of the biceps associated with mild tenderness.  
Urinalysis was positive for occult blood; other than that, 
the results were normal.  The final diagnosis was 
exertional rhabdomyolysis; it was determined that the 
veteran was unfit for duty.  

The record is devoid of any medical records during the 
period from 1971 to 2001, at which time the veteran filed 
a claim for service connection for joint stiffness.  

In conjunction with his claim for service connection, the 
veteran was afforded a VA examination in October 2001.  At 
that time, the veteran reported being hospitalized in July 
1971 for complaints of swelling in the arms and shoulders, 
which was diagnosed as rhabdomyolysis.  He related that he 
was told to drink plenty of fluids in order not to damage 
his kidneys.  The veteran indicated that he began noticing 
swelling of the feet, arms and axilla in November 2000.  
In July 2001, he started having pain with the swelling.  
He noted that the pain started in the right ankle, and 
moved up the right leg to the right hip, eventually 
causing spasm in the spine.  

It was noted that the veteran had been seen in the 
emergency room in September 2001 for muscle spasm.  
However, no pertinent diagnosis had been established.  He 
denied any tenderness.  The veteran also reported 
urinating 5 times during the day and 3 times per night; he 
denied dysuria.  He had no difficulty starting his 
urination, but he stated that his urinary flow was weak.  
He also denied any urinary tract infection.  It was noted 
that the veteran did not have any history of having 
elevation of his CPK or abnormality in his renal 
functions.  He was not on dialysis.  .  

Examination of the extremities, including the ankles, 
knees, shoulders and hips revealed a normal range of 
motion in all extremities.  No heat, redness, swelling or 
effusion was noted in the extremities.  No pain was 
elicited in ranges of motion.  There was no pain, fatigue, 
weakness, incoordination or lack of endurance with ranges 
of motion in any of the joints.  

The veteran had no evidence of muscle atrophy, muscle 
tenderness, or swelling.  There was no motor drift.  
Deltoid, biceps, triceps, and handgrip functions were 
normal.  The veteran had normal hip flexion and extension.  
He had normal quadriceps and hamstring.  Toe and heel gait 
was normal.  Reflexes were +3 diffusely.  The examiner 
noted that renal function was normal; he stated that there 
was no evidence of urine infection on urine analysis.  

The examiner commented that the veteran had experienced a 
single episode of transient rhabdomyolysis, which occurred 
in July of 1971 without any further documented 
recurrences.  The examiner further noted that while the 
veteran currently complained of pain in his ankles, hips 
and knees with spasms of the upper thoracic area, in the 
examiner's opinion these symptoms were not related to the 
initial rhabdomyolysis.  

II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted, which provides new 
statutory requirements regarding notice to a veteran and 
his representative and specified duties to assist in the 
development of his claims.  

On full review of the claims folder, the Board finds that 
all required notice and development action specified in 
the new law have been complied with during this appeal.  
Specifically, the veteran and his representative were 
provided with a copy of the appealed December 2001 rating 
action, and were provided a Statement of the Case in 
February 2002.  These documents provided notification of 
the information and medical evidence necessary to 
substantiate the claim.  

Moreover, the veteran was also notified of the evidence 
necessary to substantiate his claims for service 
connection for rhabdomyolysis with joint stiffness and 
renal disability in a March 2001 letter from the RO.  This 
letter also informed him of what evidence he was 
responsible for obtaining.  

In a statement dated in June 2002, the veteran's service 
representative indicated that the veteran had an 
appointment at the VAMC in Hampton in July 2002, at which 
time he would attempt to have them evaluate his claimed 
disabilities.  However, the veteran's plans for such 
treatment still remain tentative at time of the Board's 
receipt of his correspondence, and thus do not reflect as 
of the present date that any outstanding VA records 
currently exist.  While Board has a duty to obtain 
specifically identified VA records that by their 
description would be facially relevant to a claim, the 
Board is not obligated to request records that do not 
exist.  See 66 Fed. Reg. 45620, 45631 (Nov. 9, 2000) (to 
be codified at 38 C.F.R. § 3.159 (c)(2)).  

The Board further notes that the VA examination report 
contains the information necessary to evaluate the 
veteran's claims.  

To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  These regulations were meant to 
clarify the operation of the VCAA and were not meant to 
bestow any new rights.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  Therefore, the veteran is not prejudiced by the 
Board's application of these regulations in the first 
instance.  

III.  Legal analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  When 
a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay 
evidence of in- service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  The United States Court of Appeals for the 
Federal Circuit has confirmed that "a veteran seeking 
disability benefits must establish . . . the existence of 
a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000) (to same effect).  

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2002).  


A.  Service connection for rhabdomyolysis with joint 
stiffness.

The Board acknowledges that the veteran was treated for 
symptoms of swelling of the upper extremities which were 
diagnosed as exertional rhabdomyolysis in service; 
however, it is apparent that these symptoms were acute and 
transitory and resolved without residual disability.  As 
mentioned previously, an October 2001 VA examination 
report found no pathological findings to render a 
diagnosis of rhabdomyolysis.  

In fact, current medical evidence of record, while noting 
his complaints of pain and swelling, does not indicate the 
diagnosis of any current disability.  During the course of 
a VA examination in October 2001, the examiner 
specifically commented that there were no pathological 
findings to render a diagnosis of rhabdomyolysis.  
Moreover, the examiner specifically concluded that the 
symptoms currently reported by the veteran are not related 
to his initial episode of rhabdomyolysis in service in 
1971.  

The veteran maintains that his current pain in the ankles, 
hips and knees with spasms in the thoracic area is 
associated with the joint disability diagnosed in service 
as rhabdomyolysis.  However, as a layperson, he is not 
qualified to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board cannot grant 
service connection when the medical evidence neither 
establishes a current disability, nor provides any causal 
link to symptoms shown in service.  

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
had resulted in a disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Therefore, in the absence of 
proof of a present disability, there can be no valid 
claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against a grant of 
service connection for rhabdomyolysis with joint 
stiffness.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.

B.  Service connection for chronic renal disability.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a left kidney 
disability.  Specifically, the service medical records are 
negative for any complaints or findings of a kidney 
disability.  And, there is no post-service medical 
evidence of any current kidney disability.  The evidence 
does not show that the veteran has any current kidney 
disorder.  A March 2002 VA examination was conducted to 
determine whether any kidney disorder was present.  The 
examiner stated that there were no pathological findings 
to render a diagnosis of kidney disease..  In the 
diagnosis section of the report, the examiner stated that 
there were no current findings; renal function was normal.  

The veteran has alleged that he has a current kidney 
disability.  However, lay persons are not competent to 
offer opinions requiring medical expertise, such as an 
opinion as to diagnosis.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The record does not contain competent 
evidence showing that the veteran has any current kidney 
disability.  In the absence of a current disability, 
service connection cannot be established.  

Accordingly, the Board finds that a kidney disability was 
not incurred in or aggravated by the veteran's service, is 
not proximately due to or the result of any disease or 
injury incurred in or aggravated by his service.  The 
evidence does not show any current kidney disability.  The 
preponderance of the evidence is against the veteran's 
claim for service connection for a kidney disability and 
that claim is denied.  38 U.S.C.A. §§ 1110, 5103A; 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  


ORDER

Entitlement to service connection for rhabdomyolysis with 
joint stiffness is denied.

Entitlement to service connection for chronic renal 
disability is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

